Title: James Madison to Thomas Jefferson, 3 May 1811
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            W. May. 3. 1811
          
           I have recd yours of the 24 Apl and return the letter inclosed in it; after having made the communication intended for Mr Gallatin. Your expostulations with Duane could not be improved; but he gives proofs of a want of candor, as well as of temperance, that will probably repel advice however rational or friendly.  The great fulcrum of his attacks on Mr Gallatin, is Erskine’s statement of his favorable dispositions toward England; and these attacks he obstinately reiterates and amplifies, notwithstanding the public & solemn denial of Mr G; whilst Mr Smith & myself, tho’ included in a like statement, under which we have both remained silent, have not been reproached on that account, and Mr S. is become an object even of favor.  A like want of candor is seen in the Comments of the Aurora, on the putative explanation  of the rupture between Mr S. & myself.   Of the alledged points of difference, the main one, viz, the non-intercourse, it appears that as his opinion is on my side; yet he takes the other side generally without even alluding to the exception; and of late, restricts his comments to Macon’s bills, or smothers the “non-intercourse” under an &c—or confounds the measure with the manner of its execution. Again, Whilst he admits occasionally that the non-intercourse or rather non-importation now in force, is the best and the only effectual adequate resort agst the aggressions of G.B. he continues his abuse on the Government, for abandoning the interests & rights of the Nation. I have always regarded Duane, & still regard him as a sincere friend of liberty, and as ready to make every sacrifice to its cause, but   that of his passions. Of these he appears to be compleatly a slave.
           Our expected frigate is not yet arrived from Europe; Nor is there any acct of the departure either of Pinkney or Foster from G.B. The last acct from P. was of Mar. 13. when he was packing up for his passage in the Frigate. Whether the delays, proceed from the approach of the Equinox, the posture of the Regency, or a wish to learn the result of things in Congress, or from some other cause, is unknown.  From the jumble of accts from France, it is probable, that the repeal of the Decrees is professedly adhered to; and that an exchange of the productions of U.S. & F. with certain an exception of certain articles, is permitted by the Municipal laws, under vexatious precautions agst British forgeries & American collusions; and perhaps under some distrust of the views of this Government.
          
            Accept my high esteem & best affections
            
 James Madison
          
         